DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites in part “the photoelectric sensor is not configured to obtain the texture image data signal”.  However, nowhere in the specification describes the photoelectric sensor 302 is not configured to obtain the texture image data signal when the photoelectric sensor 302 is disposed between adjacent imaging array units 303.  Since the photoelectric sensor 302 is between image array units 303, not using the photoelectric sensor 302 to detect texture image would severely affect the image detection of the fingerprint. Namely, the captured image using only the image units 303 for fingerprint capturing would include gap(s) of the details of the fingerprint image.  The disclosure does not provide a solution to such problem. Accordingly, claims 1 and 4-14 include subject matter that fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the imaging array and the photoelectric sensor are on different substrates, and the different substrates are stacked one on another”.  However, claim 4 depends 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0306640; hereinafter Pang) in view of Wang (US 2020/0149956). 
Regarding claim 1: 
Pang discloses an electronic device panel (see Fig. 8a), comprising a photoelectric sensing region (see Fig. 8a, optical detection region 31) and a photoelectric processing unit (see Figs. 9, 11 or 12), wherein the photoelectric processing unit comprises:
an optical sensing device in the photoelectric sensing region, configured to sense the photoelectric sensing region, so as to obtain a texture image data signal (see Fig. 9 and paragraphs 90-91; the fingerprint detection sub-region 312 detects the fingerprint), and sense ambient light in the photoelectric sensing region, so as to obtain an ambient light detection electrical signal (see paragraph 91; “a first sensing unit 32, which is dedicated for performing ambient light intensity detection”); and

wherein the optical sensing device comprises an imaging array (see Fig. 9, second sensing units 33) and a photoelectric sensor (see Fig. 9, first sensing unit 32),
the imaging array is configured to sense the photoelectric sensing region to obtain the texture image data signal (see paragraphs 38 and 91), and
the photoelectric sensor is configured to sense the ambient light in the photoelectric sensing region to obtain the ambient light detection electrical signal (see paragraph 91), 
the imaging array and the photoelectric sensor are on a same substrate (see paragraph 39; “the light sensor is integrated in the optical fingerprint sensor, so that the optical fingerprint sensor has both a fingerprint detection function and a light intensity detection function”; integrated light sensor and optical fingerprint sensor requires the light sensor and the optical fingerprint sensor to be on the same substrate), the imaging array comprises a plurality of imaging array units (see Fig. 9), and 
the photoelectric sensor is not configured to obtain the texture image data signal (see paragraph 40; “a sensing unit in the light intensity detection sub-region and a sensing unit (that is, a fingerprint detection unit) in the fingerprint detection sub-region are independent of each other in both structure and function”). 
Pang does not disclose the photoelectric sensor is between adjacent imaging array units within the imaging array. 
In the same field of endeavor, Wang discloses an electronic device panel (see Fig. 1), comprising an optical sensing device (see Fig. 5), 

the photoelectric sensor is between adjacent imaging array units within the imaging array (see Fig. 6; the photoelectric sensor 105 is within the image sensor array 103), and 
the photoelectric sensor is not configured to obtain the texture image data signal (see paragraph 62; “the photoelectric sensor 105 and the photosensitive unit 303 of the image sensor 103 are time-division multiplexed, that is, the photosensitive unit 303 of the image sensor 103 may be used to image, and may be further used as a photosensitive part of the proximity sensor, but the two are not used at the same time”; when the photosensitive unit 303 is used as a proximity sensor in a time-division manner, that specific photosensitive unit 303 is not configured to obtain the texture image data signal during a specific time). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang such that the photoelectric sensor is between adjacent imaging array units within the imaging array as taught by Wang.  One of ordinary skill in the art would have been motivated to do this because the function of the image sensor and the function of the photoelectric sensor can be implemented by using the same photosensitive unit, thereby reducing the complexity and the cost for designing the device (see Wang, paragraph 17).
Regarding claim 5:
Pang discloses the electronic device panel according to claim 1, wherein the photoelectric sensing region is a fingerprint identification region, the texture image data signal is a fingerprint image data signal (see paragraphs 38 and 91), and

Regarding claim 6:
Pang discloses The electronic device panel according to claim 1, wherein the signal processing device comprises a first processing circuit that is used for the texture image data signal and a second processing circuit that is used for the ambient light detection electrical signal (see paragraph 91; “a sensing unit in the light intensity detection sub -region 311 and a sensing unit (that is, a fingerprint detection unit) in the fingerprint detection sub-region 312 are independent of each other both in structure and function”), and
the first processing circuit and the second processing circuit are integrated on a same circuit board or integrated in a same chip (see paragraphs 88 and 89; both the intensity detection circuit and the fingerprint detection circuit are implemented on the in-display light intensity detection middleware in the operating system).
Regarding claim 9:
Pang discloses the electronic device panel according to claim 1, further comprising a light source array, wherein the light source array comprises a plurality of light source units, and the plurality of light source units are at least partially within the photoelectric sensing region and are configured to emit light according to a light emission signal, so as to provide illumination light for texture image detection (see Fig. 2a and paragraph 35; the display includes a plurality of display pixels which are the light source array).
Regarding claim 12:

the light source array comprises at least part of the display pixel array, each of the plurality of light source units comprises one or more display pixel units or one or more display sub-pixel units (see paragraph 37), and the photoelectric sensing region is within the display region (see Fig. 8a and paragraph 87).
Regarding claim 13:
Claim 13 recites similar limitations as claim 1. Hence, claim 13 is rejected under the same reason as discussed above in claim 1.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Wang as applied to claim 1 above, and further in view of Sugizaki et al. (US 2017/0278826; hereinafter Sugizaki).
Regarding claim 4:
Pang and Wang disclose all the features in claim 1. However, Pang and Wang do not disclose the imaging array and the photoelectric sensor are on different substrate.
In the same field of endeavor, Sugizaki discloses an electronic device panel, wherein the imaging array (see Fig. 5; PD array 35) and the photoelectric sensor (see Fig. 5, PD 47) are on different substrate (see Fig. 5; PD array 35 is on first layer substrate, and PD 47 is on second 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang such that the imaging array and the photoelectric sensor are on different substrates, and the different substrates are stacked one on another as taught by Sugizaki. One of ordinary skill in the art would have been motivated to do this because design choice. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any kind of arrangement of the imaging array and the photoelectric sensor in order to detect image and light, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Wang as applied to claim 1 above, and further in view of Hung et al. (US 2016/0063299; hereinafter Hung).
Regarding claim 7:
Pang and Wang disclose all the features in claim 1. However, Pang and Wang do not disclose the electronic device panel, wherein the optical sensing device and the signal processing 
In the same field of endeavor, Hung discloses an electronic device panel, wherein the optical sensing device and the signal processing device are on a same circuit board, and the optical sensing device is electrically connected to the signal processing device (see Fig. 1; the sensor 11 and the processing unit 13 are on the same circuit board 30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Pang in view of Wang such that the optical sensing device and the signal processing device are on a same circuit board, and the optical sensing device is electrically connected to the signal processing device as taught by Hung. One of ordinary skill in the art would have been motivated to do this because design choice. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any kind of arrangement of the optical sensing device and the signal processing device in order to detect light and process light, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 14:
Claim 14 recites similar limitations as claim 7. Hence, claim 14 is rejected under the same reason as discussed above in claim 7.
Claims 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Wang as applied to claim 1 above, and further in view of Zhou (US 2020/0034601).
Regarding claim 8:
Pang and Wang discloses all the features in claim 1. Pang and Wang do not disclose the electronic device panel, wherein the controller is configured to:
control the optical sensing device to detect the ambient light in the photoelectric sensing region;
determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device;
determine whether a condition of texture image detection is satisfied in a case where the ambient light is weakened; and
control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied.
In the same field of endeavor, Zhou discloses an electronic device panel comprising a controller (see Fig. 1B, Application processor 1010), wherein the controller is configured to:
control the optical sensing device to detect the ambient light in the photoelectric sensing region (see Fig. 4; step 401-402);
determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device (see Fig. 4, step 403);

control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied (see Fig. 4, step 405).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang such that the controller is configured to: control the optical sensing device to detect the ambient light in the photoelectric sensing region; determine whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal obtained by the signal processing device; determine whether a condition of texture image detection is satisfied in a case where the ambient light is weakened; and control the optical sensing device to perform the texture image detection on the photoelectric sensing region in a case where the condition of the texture image detection is satisfied, as taught by Zhou. One of ordinary skill in the art would have been motivated to do this because it is possible to prevent the fingerprint collection from being triggered due to an accidental operation, without triggering the internal light source of the optical fingerprint recognition module to work, thereby saving the power consumption of the optical fingerprint recognition module (see Zhou, paragraph 44).
Regarding claim 10:
Pang and Wang discloses all the features in claim 9. Pang and Wang do not disclose the electronic device panel, wherein the controller is configured to: increase luminous brightness of 
In the same field of endeavor, Zhou discloses an electronic device panel comprising a controller (see Fig. 1B, application processor 101), wherein the controller is configured to:
increase luminous brightness of the light source array in the photoelectric sensing region in response to a processing result of the photoelectric processing unit (see paragraph 39; “the internal light source 1031 emits lights having a strong target light source intensity for fingerprint collection” which corresponds to increase luminous brightness).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device panel of Pang in view of Wang such that the controller is configured to increase luminous brightness of the light source array in the photoelectric sensing region in response to a processing result of the photoelectric processing unit as taught by Zhou. One of ordinary skill in the art would have been motivated to do this because accurate fingerprint detection can be realized.
Regarding claim 11:
Pang, Wang and Zhou disclose all the features n claim 10. Pang further discloses the electronic device panel, wherein the controller is further configured to:
light at least part of the light source units in the photoelectric sensing region or light a sub-array that is formed by at least part of the light source units, so as to provide the illumination light for the texture image detection (see paragraph 35, “ the optical fingerprint sensor may be reuse some functions of the display (for example, using a self-luminous display pixel of the display as a light source”).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Song et al. (US 2017/0300736; hereinafter Song).
Regarding claim 16:
Zhou discloses a processing method for an electronic device, wherein the electronic device comprises a photoelectric sensing region (see Fig. 1A; optical fingerprint recognition module 120), and the processing method comprises:
detecting ambient light in the photoelectric sensing region, so as to obtain an ambient light detection electrical signal (see Fig. 3, step 301-302);
determining whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal (see Fig. 3, step 303);
determining whether a condition of texture image detection is satisfied in a case where the ambient light is weakened (see Fig. 3, step 304; current time falls within a preset-night time interval corresponds to a condition of texture image detection); and
sensing the photoelectric sensing region to obtain a texture image data signal in a case where the condition of the texture image detection is satisfied (see Fig. 3, step 305).
Zhou does not disclose the processing, wherein the condition of the texture image detection comprises: a proximity sensor sensing that an operator is approaching the photoelectric sensing region. 
In the same field of endeavor, Song discloses a method, wherein the condition of the texture image detection comprises:
a proximity sensor sensing that an operator is approaching the photoelectric sensing region (see paragraph 75; luminance sensor is a proximity sensor that detects the approaching of a finger of an operator).

Regarding claim 17:
Zhou and Song disclose all the features in claim 16.  Zhou further discloses the processing method, further comprising:
processing the texture image data signal to perform a texture identification operation (see paragraph 4; the obtained fingerprint is compared with the pre-stored fingerprint image), and performing a system operation or an application operation that is performed subsequently in a case where the texture identification operation is successful (see paragraph 3; when the fingerprint is authenticated, the terminal is unlocked or payment operation can be performed).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Song as applied to claim 17 above, and further in view of Kim et al. (US 2020/0320269; hereinafter Kim).
Regarding claim 18:
Zhou and Song disclose all the features in claim 17. Zhou and Song do not disclose the processing method, further comprising: increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails.

increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails (see paragraphs 260- 264).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view of Song to include increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails, as taught by Kim. One of ordinary skill in the art would have been motivated to do this because false rejection of the fingerprint authentication can be avoided.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Song as applied to claim 17 above, and further in view of Sheik-Nainar et al. (US 2018/0218195; hereinafter Sheik-Nainar). 
Regarding claim 19:
Zhou and Song disclose all the features in claim 17. Zhou and Song do not disclose the method comprising:
reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification, after the texture identification operation is successful.
In the same field of endeavor, Sheik-Nainar discloses a method comprising:

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view Song to include reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification, after the texture identification operation is successful, as taught by Sheik-Nainar. One of ordinary skill in the art would have been motivated to do this because power consumption can be minimized.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/04/2022, with respect to the rejection(s) of claim(s) 16 and 17 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou and Song.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625